 

Hand-Delivered FILED
CHARLOTTE, NC
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA AUG 26 2019

CHARLOTTE DIVISION
US DISTRICT COURT

WESTERN DISTRICT OF NC

)
BRIAN GREEN )
Plaintiff, )
)
) Civil Action No.
vs. ) 3:19-CV-00305-RJC-DCK
)
)
ROBERT L. PERESICH )
Defendant. ) VOLUNTARY DISMISSAL
) OF COMPLAINT
)

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:
1, Plaintiff Brian Green, pro se, hereby give notice to DISMISS THIS COMPLAINT

WITHOUT PREJUDICE under Federal Rule of Civil Procedure Rule 41(a)(1).

Executed on this 26th day of August 2019.

Respectfully submitted,

Brian Green

113 Indian Trail Rd N, Suite 280
Indian Trial, North Carolina 28079
201.873.2037
briangreen350@gmail.com

Pro Se Plaintiff

Plaintift Foranny DamiGh GP CatpakkJC-DCK Document 4 Filed 08/26/19 Page 1 Ofphge 1 of 1

 

 

 

 

 

 
